Citation Nr: 1004229	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-28 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 2005 to June 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  Jurisdiction has since been 
returned to the RO in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
further action is required.


REMAND

The Veteran is seeking service connection for bilateral 
hearing loss, which he claims he incurred as the result of 
his 25 years of reserve service.  The record reflects that 
the Veteran served in the Alabama National Guard and was 
activated for a period of active duty from January 2005 to 
June 2006.

Service connection may be granted for disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002).  Service connection may also be granted for 
a disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training 
(ACDUTRA), or an injury incurred in or aggravated while 
performing inactive duty training (INACDUTRA).  See 38 
U.S.C.A. §§ 101(24), 106, 1110. 

The Veteran's history of noise-induced hearing loss from 
hunting was noted in a June 1983 reservist physical 
examination report after audiometric testing revealed 
elevated pure tone thresholds, and similar audiometric 
testing results were noted on the Veteran's prior and 
subsequent reservist physical examination reports, as well.  
The Board notes that service connection is not available for 
diseases, such as bilateral hearing loss, that are incurred 
in or first diagnosed during inactive duty for training.  
38 C.F.R. § 3.6(a), (d)(4) (2009) (defining inactive duty for 
training as duty, other than full-time duty, performed by the 
National Guard of any state).  However, the Veteran may be 
entitled to service connection for an aggravation of his 
preexisting hearing loss if his hearing loss is shown to have 
been aggravated beyond its natural progression during his 
period of active service.  38 C.F.R. § 3.306(a).  

In that regard, a hearing conservation data form currently 
associated with the Veteran's service treatment records 
reflects a comparison of the Veteran's hearing acuity as 
reflected by audiometric testing administered in February 
2005 and May 2006, noting the threshold shifts between the 
two sets of audiometric data.  While the Veteran was afforded 
a VA audio examination in February 2008, the examiner merely 
opined that because the Veteran's hearing loss preexisted his 
period of active duty (as his hearing loss was noted in 
1983), it was not likely that the Veteran's current hearing 
loss was related to service.  However, as referenced above, 
this opinion does not address the issue of whether the 
Veteran's preexisting hearing loss was potentially aggravated 
beyond its natural progression during his period of active 
duty, and the Board notes that the Veteran's service 
treatment records include audiometric testing that could 
presumably serve as a basis for forming an opinion regarding 
aggravation.

Therefore, the Board determines that a VA opinion should be 
obtained to determine whether the Veteran's preexisting 
hearing loss was aggravated beyond its natural progression 
during his period of active duty.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should return the Veteran's 
claims file for review to the same 
examiner who rendered the February 2008 
opinion, if possible.  If this examiner is 
unavailable, the claims file should be 
reviewed by an appropriate VA medical 
professional.

After reviewing the Veteran's claims file, 
including his in-service audiometric 
testing and the hearing conservation data 
form comparing the Veteran's 2005 and 2006 
audiometric test results, the examiner 
should provide an opinion as to whether it 
is as likely as not (50 percent or 
greater) that the Veteran's currently 
diagnosed bilateral hearing loss, 
(determined at his VA examination to have 
preexisted his 2005-2006 period of active 
service), was aggravated beyond its 
natural progression during his active 
service from January 2005 to June 2006.

The claims folder should be reviewed, and 
such review should be reflected in the 
report provided.  A complete rationale for 
any opinion expressed should also be 
provided.  If the examiner determines that 
a medically-sound opinion cannot be 
reached, it is requested that an 
explanation as to why that is so be 
included.  

2.  Thereafter, the evidence should be 
reviewed, and the claim re-adjudicated.  
If the claim remains denied, the Veteran 
should be provided a supplemental 
statement of the case and given an 
opportunity to respond before the case is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

